In re New Orleans, City of; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Orleans, Civil District Court, Div. “F”, No. 95-11215; to the Court of Appeals, Fourth Circuit, No. 95CW-1782.
Granted. The City of New Orleans awarded the contract to Merrick Construction Co. in accordance with the priority system set forth in the bid proposal. La.R.S. 30:2418 H(6) gives the secretary of DEQ authority to establish a “priority system for the clean up of existing waste tires.” The priority system promulgated by DEQ and utilized by the city in its bid proposal has the effect of discouraging use of landfills for tire disposal, but does not make such disposal illegal and is therefore not in conflict with La.R.S. 30:2418(0, which permits the disposal of waste tires in a landfill. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court denying the preliminary injunction is reinstated.
CALOGERO, C.J., and LEMMON, J., would grant and docket.